DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/06/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (an abstract idea) without significantly more. The following is Examiner’s analysis of the claimed invention under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG).
2019 Revised Patent Eligibility Guidance (hereinafter “2019 PEG”): Step 1: Is the claim to a Process, Machine, Manufacture or Composition of matter?
Independent claims 1 and 16 are respectively directed to a method and system therefore they are all within at least one of the four statutory categories.

2019 PEG: Step 2A - Prong One: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon?
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
In this case, independent claim 1 includes limitations that recite at least one abstract idea. For instance, independent claim 1 recites:  altering, by a computing device comprising a processor device and a memory, a first dataset of a query response by a first alteration quantity for transmission, the first alteration quantity based on a size of the first dataset in the query response; and altering, by the computing device, a second dataset of a report by a second alteration quantity for transmission, the second alteration quantity based on the first alteration quantity.
Examiner asserts that the foregoing underlined limitations constitute organizing human activity by managing interactions using generic computing devices and components to implement the abstract idea. Wherein in this instance the disclosed system manages the process of performing conversation analysis; wherein the data is collected and analyzed (see MPEP § 2106.05(f) and § 2106.05(g)). Accordingly, the claim recites at least one abstract idea. 
Independent claim 16 might have slight variations, but essentially recites the same scope of claim limitations as independent claim 1. 

2019 PEG: Step 2A - Prong Two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into a Practical Application?
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In this case, the judicial exception is not integrated into a practical application. In particular, independent claims 16 only recites additional element – a processor device set comprising one or more processor devices. The processor devices are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Independent claims 1 does not recites additional element. The claims are directed to an abstract idea (Mental process or Human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).
For these reasons, independent claims 1 and 16 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1 and 16 are directed to at least one abstract idea.

2019 PEG: Step 2B: Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception?
Regarding Step 2B of the 2019 PEG, independent claims 1 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, altering, by a computing device comprising a processor device and a memory, a first dataset of a query response by a first alteration quantity for transmission, the first alteration quantity based on a size of the first dataset in the query response; and altering, by the computing device, a second dataset of a report by a second alteration quantity for transmission, the second alteration quantity based on the first alteration quantity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The respective dependent claims 2-15 and 17-20 inherit the deficiencies of the claim upon which ultimate claim and are rejected as well.

Therefore, claims 1-20 are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”).
Regarding claim 1, Narayanan discloses a method comprising (Fig. 3): 
Altering, by a computing device comprising a processor device and a memory, a first dataset of a query response by a first alteration quantity for transmission, ([0041] Data security tool 120 begins by storing a plurality of records in step 305. These records may contain personal information of a user. In step 310, data security tool 120 receives a request for first and second records (“a query for a first dataset”). Data security tool 120 retrieves these records in response to the request. In step 315, data security tool 120 divides the first record (“altering a first dataset”) into a first portion and a second portion (the first portion is considered as “first alteration quantity”, See below regarding “second alteration quantity”, and disclosing by Park below; this process is for “transmission” in step 345 later)); and  
altering, by the computing device, a second dataset of a report by a second alteration quantity for transmission, the second alteration quantity based on the first alteration quantity ([0042] In step 325, data security tool 120 creates a first chunk (“a second dataset”) using the first portion and the third portion  (“second alteration quantity” since it is based on the first portion (“first alteration quantity”) in step 315; this process is for “transmission” in step 345 later)).
Narayanan teaches a device such as a telephone and a mobile phone may be used by a user to request data records from data security tool  that improves the security of information (e.g., personal information). Although Narayanan teaches “the first portion”, it does not teach “the first alteration quantity based on a size of the first dataset in the query response”.
Park is analogous to the invention since a server may provide the created message to the mobile terminal for providing Over-The-Air (OTA) service.
In a same field of endeavor, Park disclose the method, wherein the first alteration quantity based on a size of the first dataset in the query response ([0012] there is provided a method of providing OTA service, including, dividing OTA data, included in the message, into data segments of a predetermined size depending on a size of the message when a message is received from an OTA server).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan with the teachings of Park to include the concept of “the first alteration quantity based on a size of the first dataset in the query response”. One of ordinary skill in the art would have been motivated to make this modification because there can be a data transmission capacity problem, for example, only data of a maximum size of 180 bytes can be sent, and thus currently it is possible to send only a small amount of data (para. 0005). Thus, dividing data into segment based on a predetermined size may release the problem.

Regarding claim 16, it is a system claim that corresponds to claim 1. Therefore, the claim is rejected for at least the same reasons as the method of claim 1.

Claims 2, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) as applied to claim 1 above and further in view of Glover et al. (US 10430830 B2 hereinafter “Glover”, IDS listed).
Regarding claim 2, the combination of Narayanan and Park teaches all elements of the current invention as stated in claim 1 above except “altering the first dataset comprises altering the first dataset using at least one of: a differential privacy generator to add noise by changing values within the first dataset based on a size of the first dataset”.
Glover is analogous to the invention since it provide a method includes generating uncertain user data corresponding to a user of the user device, e.g., a mobile telephone, a personal digital assistant (PDA), and transmitting the uncertain user data to a remote computing device.
 In a same field of endeavor, Glover discloses the method of claim 1, wherein altering the first dataset comprises altering the first dataset using at least one of: 
a differential privacy generator to add noise by changing values within the first dataset based on a size of the first dataset (Glover: col.7 ln. 57-61, Noise data 126 is any data that may be added to or included in the actual user data 124 to create the uncertain user data 122. Put another way, noise data 126 is any data that may be added to the actual user data 124 such that the actual user data 124 cannot be determined with a certainty. The noise data 126 may be randomly generated data (“by changing values”); col.8 ln.08-11,  A Bloom filter (“a size of the first dataset”, See details in col.8 ln.08-45, regarding an N bit array) is encoded with the actual user data 124 and noise data 126).
a k-anonymity generator to at least one of suppress or generalize values such that every individual within each generalized block is indistinguishable from at least k - 1 other individuals, each generalized block based on selected attributes; or 
an I-diversity generator to ensure I different values of a sensitive attribute within each generalized block.
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Glover to include the concept of “a differential privacy generator to add noise by changing values within the first dataset based on a size of the first dataset”. One of ordinary skill in the art would have been motivated to make this modification because the noise data is any data that is added to the actual user data to obfuscate the actual user data or otherwise remove the certainty of the actual user data (col.3 ln.45-48). Thus, it may protect sensitive data from unauthorized access.

Regarding claim 3, the combination of Narayanan and Park teaches all elements of the current invention as stated in claim 1 above except “altering the first dataset comprises adding noise to obfuscate identities of individuals within the first dataset”.
 In a same field of endeavor, Glover discloses the method of claim 1, wherein altering the first dataset comprises adding noise to obfuscate identities of individuals within the first dataset (Glover: col.7 ln. 57-61, Noise data 126 is any data that may be added to or included in the actual user data 124 to create the uncertain user data 122. Put another way, noise data 126 is any data that may be added to the actual user data 124 such that the actual user data 124 cannot be determined with a certainty. The noise data 126 may be randomly generated data).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Glover to include the concept of “altering the first dataset comprises adding noise to obfuscate identities of individuals within the first dataset”. One of ordinary skill in the art would have been motivated to make this modification because the noise data is any data that is added to the actual user data to obfuscate the actual user data or otherwise remove the certainty of the actual user data (col.3 ln.45-48). Thus, it may protect sensitive data from unauthorized access.

Regarding claim 17, it is a system claim that corresponds to claim 3. Therefore, the claim is rejected for at least the same reasons as the method of claim 3.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) in view of Glover et al. (US 10430830 B2 hereinafter “Glover”, IDS listed) as applied to claim 3, and further in view of Malpani et al. (US 20210281483 A1 hereinafter “Malpani”).
Regarding claim 4, the combination of Narayanan, Park and Glover teaches all elements of the current invention as stated in claim 3 above except “the noise is based on a Laplace distribution”.
Malpani is analogous to the invention since it provide a method for ensuring that protecting the privacy of metrics of users of an application while ensuring the accuracy of metrics related to the users of the applications. The subject matter disclosed herein generally relates to a special-purpose machine, e.g., a cellular telephone, a smart phone, a mobile device, that generates and applies noise to metrics data of users of an application.
 In a same field of endeavor, Malpani discloses the method, wherein the method of claim 3, wherein the noise is based on a Laplace distribution ([Malpani: 0043] The random noise generator 206 generates a random noise value based on a distribution algorithm (e.g., Laplace distribution)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan, Park and Glover with the teachings of Malpani to include the concept of “the noise is based on a Laplace distribution”. One of ordinary skill in the art would have been motivated to make this modification because Laplace distribution is a continuous probability distribution. It is also referred to as a double exponential distribution because it can be thought of as two exponential distributions (with an additional location parameter) spliced together back-to-back (Malpani: para. 0043). The Laplace distribution is useful because it satisfies a simple translation property. Thus making it suitable for stochastic modeling for the noise.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) as applied to claim 1 above, and further in view of Malpani et al. (US 20210281483 A1 hereinafter “Malpani”).
Regarding claim 5, the combination of Narayanan and Park teaches all elements of the current invention as stated in claim 1 above except “the first alteration quantity is within a first predetermined error margin”.
In a same field of endeavor, Malpani discloses the method of claim 1, wherein the first alteration quantity is within a first predetermined error margin ([Malpani: 0111] the margin of error is based on a difference between the modified metric values over the noise values and the modified metric values over the metric values).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Malpani to include the concept of “the first alteration quantity is within a first predetermined error margin”. One of ordinary skill in the art would have been motivated to make this modification because the system preserves an accuracy of the original true value of the original data (e.g., within a preset error range) (Malpani: para. 0036). The margin of error shows the level of confidence an organization should have in the data collected. Thus, a lower error of margin denotes higher confidence of a survey results' accuracy.

Regarding claim 6, the combination of Narayanan, Park and Malpani teaches all elements of the current invention as stated in claim 5. 
Malpani in analogous art further discloses the method of claim 5, wherein the first predetermined error margin is less than 3% ([Malpani: 0109] calculating a margin of error based on the comparison; determining that the margin of error is within an error threshold).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Malpani to include the concept of “first predetermined error margin is less than 3%” . One of ordinary skill in the art would have been motivated to make this modification because the system preserves an accuracy of the original true value of the original data (e.g., within a preset error range) (Malpani: para. 0036). The margin of error shows the level of confidence an organization should have in the data collected. Thus, a lower error of margin, for example, 3% as claimed, denotes higher confidence of a survey results' accuracy.


Claims 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) as applied to claim 1 above, and further in view of Falk (US 20210321256 A1) in view of Malpani et al. (US 20210281483 A1 hereinafter “Malpani”).
Regarding claim 7, the combination of Narayanan and Park teaches all elements of the current invention as stated in claim 1 above except “receiving, by the computing device, the query response from a user information system, the user information system including user profiles, the query response in reply to a query requesting user profiles for serving targeted communications; and receiving, by the computing device, the report from a reporting system, the reporting system including communications-served data”.
Falk is analogous to the invention since it provide a method for connecting a network component to a network, in particular a mobile communications network, with an extended network access identifier.
In a same field of endeavor, Falk discloses the method of claim 1, further comprising: 
receiving, by the computing device, the query response from a user information system, the user information system including user profiles ([Falk: 0101] the network access server 20 requests/receives the user access profile of a network component 10 from a user profile server 30 (e.g., a User Profile Server (UPS)) (“the query response from a user information system”)), 
the query response in reply to a query requesting user profiles for serving targeted communications ([Falk: 0101] the network access server 20 requests/receives the user access profile of a network component 10 from a user profile server 30 (e.g., a User Profile Server (UPS) (“a query requesting user profiles”)). In a further act S3, the network component 10 is authenticated and, after successful authentication, a network connection 11′ is configured based on the user access profile received from the user profile server 30 in act S4 (“serving targeted communications”)); and 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Falk to include the concept of “receiving, by the computing device, the query response from a user information system, the user information system including user profiles, the query response in reply to a query requesting user profiles for serving targeted communications” . One of ordinary skill in the art would have been motivated to make this modification because various network access identifiers (NAIs) with UPS (User Profile Server) server are used when accessing a network in order to identify a subscriber and a corresponding network access server (para. 0003). The user profile server may be configured in accordance with the network access restriction signaled with the network access identifier and further restricted with the restriction requested. Thus, it may protect sensitive data from unauthorized access.
However, the combination of Narayanan, Park and Falk does not disclose “receiving, by the computing device, the report from a reporting system, the reporting system including communications-served data”.
Malpani is analogous to the invention since it provide a method for ensuring that protecting the privacy of metrics of users of an application while ensuring the accuracy of metrics related to the users of the applications. The subject matter disclosed herein generally relates to a special-purpose machine, e.g., a cellular telephone, a smart phone, a mobile device, that generates and applies noise to metrics data of users of an application.
In a same field of endeavor, Malpani discloses the method of claim 1, further comprising: receiving, by the computing device, the report from a reporting system, the reporting system including communications-served data ([Malpani: 0063] the report engine 304 (included in Application server “reporting system”) generates a configuration setting that prevents users of the corresponding user accounts from emailing between midnight and 6 am. The report engine 304 configures the service application 122 (included in Third-Party Server “computing device”) with the configuration setting).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan, Park and Falk with the teachings of Malpani to include the concept of “receiving, by the computing device, the report from a reporting system, the reporting system including communications-served data” . One of ordinary skill in the art would have been motivated to make this modification because the report engine may apply the recommended configuration setting to the service application (or the computing device as claimed) (para. 0089). Thus, it would be advantageous the service application can also drill down by sub-groups led by the service application reporting to them since report contains aggregate metrics indicating individual user performance within an organization.

Regarding claim 9, the combination of Narayanan, Park, Falk and Malpani teaches all elements of the current invention as stated in claim 7. 
Malpani further discloses the method of claim 7, further comprising storing, by the reporting system, a second unaltered dataset ([Malpani: 0056] The analytics engine 124 includes a metrics module 302, a report engine 304, a raw metrics data 312 (“second unaltered dataset”), a private metrics data 316).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan, Park and Falk with the teachings of Malpani to include the concept of “storing, by the reporting system, a second unaltered dataset”. One of ordinary skill in the art would have been motivated to make this modification because the report engine may apply the recommended configuration setting to the service application (or the computing device as claimed) (para. 0089). Thus, it would be advantageous the service application can also drill down by sub-groups led by the service application reporting to them since report contains aggregate metrics indicating individual user performance within an organization.

Regarding claim 18, it is a system claim that corresponds to claim 7. Therefore, the claim is rejected for at least the same reasons as the method of claim 7.


Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) as applied to claim 1 above, and further in view of Warren et al. (US 11075931 B1 hereinafter “Warren”).
Regarding claim 10, the combination of Narayanan and Park teaches all elements of the current invention as stated in claim 1 above except “directing, by the computing device, a fake records server to generate a number of fake records based on the first alteration quantity”. 
Warren is analogous to the invention since it provide a disclosure relates to systems and methods for detecting malicious network activity. A network environment may include one or more computing devices e.g., tablet computer, smartphone, server, etc., that are configured to monitor for malicious network activity.
In a same field of endeavor. Warren discloses the method of claim 1, further comprising 
directing, by the computing device, a fake records server to generate a number of fake records based on the first alteration quantity (Warren: col.8 ln. 26-30, the fake user credentials 122 may be deployed to the multiple monitored devices 104 by a script (e.g., startup scripts, SCCM, remote PowerShell, etc.) that runs on the monitored devices 104. For example, the computing device 102 (“computing device”) may send the script to the multiple monitored devices 104. Once received, the script may run locally on a monitored device 104 (“a fake records server”))
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Warren to include the concept of “directing, by the computing device, a fake records server to generate a number of fake records based on the first alteration quantity”. One of ordinary skill in the art would have been motivated to make this modification because the script may run locally on a monitored device and may generate a random, semi-random, or fixed username/password for the fake user credentials (col.10 ln.62-67). Thus, it may protect sensitive data from unauthorized access.

 Regarding claim 11, the combination of Narayanan, Park and Warren discloses all elements of the current invention as stated in claim 10, 
Warren in analogous art further discloses the method of claim 10, wherein the fake records server sends fake requests for targeted communications (Warren: col.7 ln.34-38, Upon receiving a notification from the monitoring module 106 (included in the computing device 102 (“computing device”)) that fake user credentials 122 were used or included in a directory service query 124, the forensic device 128 may be triggered to perform forensic scans of the monitored device 104 (“sends fake requests by a fake records server”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Warren to include the concept of “the fake records server sends fake requests for targeted communications”. One of ordinary skill in the art would have been motivated to make this modification since by triggering to perform forensic scans of the monitored device, the forensics module may also monitor the launch of suspicious processes (e.g. Mimikatz.exe) on the monitored device (or fake records server as claimed) that are known to be used to retrieve user credentials from memory (col.7 ln.58-62). Thus, the monitored device (or fake records server as claimed) is also protected itself from unauthorized access.

Regarding claim 19, it is a system claim that corresponds to claim 10. Therefore, the claim is rejected for at least the same reasons as the method of claim 10.


Claims 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) in view of Warren et al. (US 11075931 B1 hereinafter “Warren”) as applied to claim 10 above, and further in view of DUNJIC et al. (US 20210089657 A1 hereinafter “Dunjic”) and in view of BE’ERY et al. (US 20170195346 A1 hereinafter “Beery”).
Regarding claim 12, the combination of Narayanan, Park and Warren teaches all elements of the current invention as stated in claim 10 above except “transmitting, by the fake records server, fake beacons; and altering, by the fake records server, viewership data transmitted to a reporting system based on the fake beacons.”
Dunjic is analogous to the invention since it provide a methods for evaluating security of third-party applications (such as a web or mobile application) that request to gain access to a protected data resource.
In a same field of endeavor, Dunjic discloses the method of claim 10, further comprising: 
altering, by the fake records server, viewership data transmitted to a reporting system based on the fake beacons ([DUNJIC: 0123] an application evaluation server (“fake records server”) may generate fake data for use in testing the data security of third-party applications. In particular, the fake data may be included in a data set (“altering viewership data based on the fake beacons”) that is provided to a third-party application (“viewership data transmitted to a reporting system”) in response to a request by the application to obtain user account data).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan, Park and Warren with the teachings of Dunjic to include the concept of “altering, by the fake records server, viewership data transmitted to a reporting system based on the fake beacons”. One of ordinary skill in the art would have been motivated to make this modification since by triggering to perform forensic scans of the monitored device, the operation may make it difficult for a third-party to determine which portions of the account data set that is provided to the third-party application are fake and which portions correspond to real user account data (DUNJIC: para. 0123). Thus, it may protect sensitive data from malicious attempt.
However, the combination of Narayanan, Park and Warren and Dunjic does not discloses “transmitting, by the fake records server, fake beacons”.
Beery is analogous to the invention since it provide a method that detect a malicious attempt to access a service providing server using honeytoken-credentials including valid login-credentials and invalid login-credentials (e.g., fake account).
In a same field of endeavor, Beery transmitting, by the fake records server, fake beacons ([Beery: 0002] An example of a honeytoken is a fake account; [Beery: 0061] designated honeytoken-credentials is transmitted from administrative server 212 (“fake records server”) to one or more client terminals 210 over network 206); and
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan, Park, Warren and Beery with the teachings of Dunjic to include the concept of “transmitting, by the fake records server, fake beacons”. One of ordinary skill in the art would have been motivated to make this modification since the honeytoken-credentials (or fake beacons as claimed) may be stored in client terminal (para. 0066). Thus, it provides information about unauthorized access.

Regarding claim 13, the combination of Narayanan, Park, Warren, Dunjic and Beery discloses all elements of the current invention as stated in claim 12.
Dunjic in analogous art further discloses the method of claim 12, further comprising removing the fake beacon data from the viewership data to generate filtered viewership data ([Dunjic: 0123] If the fake data portion is easily recognizable, the third-party application server may be configured to identify and remove the fake data portion from the data set).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan, Park and Warren and Beery with the teachings of , Dunjic to include the concept of “removing the fake beacon data from the viewership data to generate filtered viewership data”. One of ordinary skill in the art would have been motivated to make this modification because the operation may make it difficult for a third-party to determine which portions of the account data set that is provided to the third-party application are fake and which portions correspond to real user account data (DUNJIC: para. 0123). Thus, it may protect sensitive data from malicious attempt.

Regarding claim 20, it is a system claim that corresponds to claim 12. Therefore, the claim is rejected for at least the same reasons as the method of claim 12.


Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 20210004478 A1 hereinafter “Narayanan”) in view of Park et al. (US 20100322425 A1 hereinafter “Park”) as applied to claim 1 above, and further in view of Du Lac (US 10447682 B1).
Regarding claim 14, the combination of Narayanan and Park teaches all elements of the current invention as stated in claim 1 above except “comprising blocking, by the computing device based on predetermined rules, a second query”. 
Du Lac is analogous to the invention since it provide Trust management in an electronic environment for client devices, e.g., tablet computers, smart phones, can include any appropriate electronic device operable to send and receive requests, messages, or other such information over an appropriate network.
In a same field of endeavor, Du Lac discloses the method of claim 1, further comprising blocking, by the computing device based on predetermined rules, a second query (Du Lac: col. 12 ln. 33-42, In some embodiments the results of the rationalization process can be analyzed over time. A restricted policy permission may be applied to prevent similar requests from being processed to launch new or additional instances).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Narayanan and Park with the teachings of Du Lac to include the concept of “blocking, by the computing device based on predetermined rules, a second query”. One of ordinary skill in the art would have been motivated to make this modification since it would be advantageous that an attacker might try various types of requests to attempt to find an approach that works, and these different types of requests might not otherwise be correlated for purposes of identifying a potential attack (Du Lac: col. 12 ln. 42-46).

Regarding claim 15, the combination of Narayanan and Park and Du Lac discloses all elements of the current invention as stated in claim 14.
Du Lac in analogous art further discloses the method of claim 14, wherein the predetermined rules comprise blocking a query based on frequency of similar queries over a predetermined time period (Du Lac: col. 12 ln. 33-42, In some embodiments the results of the rationalization process can be analyzed over time. A restricted policy permission may be applied to prevent similar requests from being processed to launch new or additional instances).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. The method of claim 7, wherein the reporting system includes the communications-viewed data requiring at least half of the targeted communication is in view for at least one second.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/15/2022